Dykman, J.:
This is an appeal from an order denying a motion to vacate an order for the examination of the defendant before trial.
The order for the examination was made by the county judge of Richmond county, and then an application was made to a judge of the Supreme Court at Special Term to vacate the order. This application was denied, for the reason that the county judge, for the purposes of the order and examination, possessed co-ordinate powers with the justices of the Supreme Court. This refusal was on good grounds, and the order must be affirmed.
The order appealed from must be affirmed, without costs and disbursements.
Present — Barnard, P. J., and Dykman, J. Gilbert, J., not sitting.
Order affirmed, without costs.